Citation Nr: 0808696	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1971 to January 1974.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2005 
rating decision by the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2008, 
a videoconference hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat. 

2.  It is not shown that the veteran has a right ear hearing 
loss disability by VA standards. 

3.  A left ear hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current left ear hearing loss disability is related 
to his service or to any event therein. 

4.  It is not shown that the veteran has tinnitus.

5.  PTSD has been diagnosed; however, there is no credible 
supporting evidence that the veteran was exposed to a 
stressor event in service.

6.  An acquired psychiatric disorder was not manifested in 
service; a psychosis was not manifested in the first 
postservice year; and a preponderance of the evidence is 
against a finding that any currently diagnosed psychiatric 
disability is related to the veteran's active service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A  §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  

3.  Service connection for a psychiatric disability, to 
include PTSD and depression, is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Via letters in May 2004 and November 2006, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letters informed the 
veteran that he should submit any medical evidence pertinent 
to his claims.  Although complete VCAA notice was not 
provided to the veteran prior to the initial adjudications in 
these matters, he has had ample opportunity to supplement the 
record and to participate in the adjudicatory process 
following notice.  The claims were reajudicated after all 
essential notice was given.  See November 2007 supplemental 
statement of the case.  The veteran is not prejudiced by any 
notice deficiency, including in timing, earlier in the 
process.

The veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)).  A March 2006 letter 
provided such notice.  As noted above, the claim was 
thereafter readjudicated.  Regardless, this decision denies 
service connection, and neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by any 
timing defect of this notice.  

The veteran's service medical and personnel records are 
associated with his claims file, as are his VA and private 
treatment records.  He was afforded VA examinations.  He has 
not identified any pertinent records that remain outstanding; 
he indicated in April 2006 correspondence that he had no 
further evidence to submit.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of these 
claims.
B.		Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304. 

Certain chronic diseases, to include sensorineural hearing 
loss (as an organic disease of the nervous system) may be 
service connected on a presumptive basis if manifested to a 
compensable degree during a specified period of time after a 
veteran's discharge from active duty (one year for organic 
disease of the nervous system).   38 U.S.C.A. §§ 1112, 1113; 
38 U.S.C.A. §§ 3.307, 3.309.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

Bilateral hearing loss and tinnitus:

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records (SMRs) mention no 
complaints or treatment for hearing loss or tinnitus.  On 
service separation examination, audiometry revealed that 
puretone thresholds, in decibels, were: 






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
/
0
LEFT
25
10
0
/
0

The veteran did not express complaints regarding hearing loss 
or tinnitus.  Clinical evaluation of the ears was normal.  
His DD Form 214 shows that he served in an engineer 
battalion.

Statements from the veteran, his ex-wife and his brother 
indicate that he complained of ringing in his ears and 
difficulty hearing.

On December 2004 VA audiological evaluation, audiometry 
revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
30
LEFT
35
35
40
40
50

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The veteran reported hearing loss since 
service and he indicated that he had episodes of tinnitus 
"twice a week" for "5-10 seconds".  He stated that he had 
noise exposure as an Army combat engineer.  The diagnoses 
were mild non disabling sensorineural hearing loss in the 
right ear; and moderate sensorineural hearing loss in the 
left ear.  The examiner opined "the veteran's report of the 
frequency and duration of tinnitus does not warrant a 
diagnosis of tinnitus".  He stated that the veteran did not 
have a disabling hearing loss in the right ear.  Regarding 
the left ear, the examiner stated:

"The veteran's c-file was reviewed.  An electronic 
hearing test conducted as part of the veteran's 
separation medical exam dated January 17, 1974 shows the 
veteran's hearing was within normal limits at discharge.  
Based on hearing within normal limits at discharge, it 
is my opinion that the veteran's current moderate loss 
of hearing is less likely as not caused by or a result 
of noise exposure while in service".

Left ear hearing loss:

It is not in dispute that the veteran now has a left ear 
hearing loss disability, as such is shown by official 
audiometry, and has been diagnosed by a VA examiner.  What 
the veteran must still show to establish service connection 
for such disability is that there was a related event, 
injury, or disease in service, and that the current 
disability is related to such event, injury, or disease. 

Significantly, the veteran's SMRs, including his separation 
examination report contain no mention of left ear hearing 
loss.  While he has submitted statements to the effect that 
he had hearing loss complaints in service, in light of the 
silence of SMRs regarding this disability, and because the 
veteran is not competent to diagnose medical disability as 
opposed to reporting symptoms capable of lay observation (See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), service 
connection for left ear hearing loss on the basis that such 
disability became manifest in service and persisted, is not 
warranted.  As there is no competent evidence that 
sensorineural hearing loss was manifested in the first 
postservice year, there is no basis for applying the chronic 
disease presumptions relating to such disease (as an organic 
disease of the nervous system) afforded under 38 U.S.C.A. 
§ 1112.  

The veteran alleges that his left ear hearing loss is related 
to noise trauma in service.  However, there is no medical 
opinion that relates the current disability to noise exposure 
in service, nor has the veteran submitted any competent 
evidence suggesting this may be so.  In fact the only medical 
opinion that specifically addresses this matter is the 
opinion of the December 2004 VA examiner to the effect that 
the veteran's left ear hearing loss is not related to his 
service.  

Notably, the record reflects that the disability was 
initially clinically noted many (some 30) years after 
service.  Such a lengthy time interval between service and 
the earliest postservice clinical documentation of the 
disability for which service connection is sought is, of 
itself, a factor for consideration against a finding that any 
current left ear hearing loss disability is service 
connected.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).  

Right ear hearing loss and tinnitus:

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The record contains no competent evidence that the veteran 
now has right ear hearing loss or tinnitus, the disabilities 
for which service connection is sought.  No audiometry of 
record showed a right ear hearing loss disability by VA 
standards.  [i.e., as defined in 38 C.F.R. § 3.385.]  
Tinnitus was not clinically diagnosed in any medical 
(examination) report of record.  A VA examiner opined that 
the veteran's accounts of brief occasional ringing did not 
warrant a tinnitus diagnosis.

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical) evidence that he 
currently has right ear hearing loss or tinnitus, nor has he 
identified any treatment provider who might substantiate that 
he has such disabilities.  Thus, the initial threshold 
requirement necessary to substantiate a service connection 
claim, competent (medical diagnosis) evidence of a current 
disability is not satisfied.  

In the absence of any competent evidence of a nexus between 
the veteran's left ear hearing loss and his service and 
current right ear hearing loss or tinnitus, the  
preponderance of the evidence is against these claims.  
Hence, they must be denied. 

PTSD:

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's service personnel records show that he served 
in an engineer unit.  There is no indication that he engaged 
in combat, nor does he so allege.  The records note that he 
was stationed at Fort Riley in 1972 and in Fort Carlson in 
July to September 1973.  His SMRs do not show any complaints, 
symptoms, diagnosis, or treatment pertaining to a psychiatric 
disorder.  Service personnel records show that he was AWOL 
from March to May 1973.  On service separation examination, 
psychiatric clinical evaluation was normal.

ON May 1989 private psychological evaluation (requested for 
aid in vocational rehabilitation) the veteran described 
several stressors that contributed to his depression: a 
serious auto accident (involving his driving while 
inebriated) in which he drove off a bridge and was rendered 
unconscious for three days; his father's recent death; and 
work-related problems.  He stated that he was experiencing 
alcoholic blackouts and becoming very distraught emotionally.  
A June 1989 psychological evaluation report shows Axis I 
diagnoses of dysthymia (moderate) and alcohol abuse, course 
uncertain.  

On December 1989 private psychiatric evaluation by H. D. L., 
MD, the veteran reported that his depression started when he 
lost his dad; had a heart attack; got divorced; and lost his 
job.  He reported that in 1974 he was injured in a motor 
vehicle accident (involving his driving home from a party 
while inebriated).  He reported that he "drank a lot for 
three months after my dad died".  Mental status examination 
revealed that he was oriented in all spheres.  Recent and 
immediate memory was fair.  His judgment was good.  There was 
no evidence of a schizophrenic process.  He did not exhibit 
delusional ideas, and denied hallucinations.  His affect was 
appropriate; his speech was normal.  The diagnoses were 
somatoform pain disorder and personality disorder, NOS (not 
otherwise specified).

On March 1990 VA examination, the veteran reported that in 
February 1974 he fell asleep on the way home, and went off a 
bridge.  He reported that he hit his head, dislocated his 
hip, broke a fibula, and was unconscious for three days.  He 
reported that he now suffers from depression and memory loss.  
He admitted using marijuana once in a while as it relaxed 
him.  Mental status evaluation revealed that he was 
appropriately dressed and clean.  He exhibited good eye 
contact.  His speech was relevant and coherent.  His affect 
was somewhat shallow, but was fully ranged.  He reported that 
in 1983 or 1984, he was raped by three women.  He was alert 
and oriented in all spheres.  He did have some memory 
deficits.  The veteran reported past episodes of auditory 
hallucinations.  The summary was:

"This veteran apparently has experienced significant 
depression since subjected to stresses of the los of his 
sister, a divorce, and difficulty with a co-worker at 
work.  The depression has responded somewhat to 
antidepressant medication.  He has minimal memory 
deficits and reports some auditory hallucinations.  
There is insufficient clinical evidence for me to 
diagnose an organic brain disorder".

A January 1992 letter from the veteran's treating clinical 
psychologist, W.L.C., notes that the veteran was admitted to 
the University Hospital Burn Unit on August 1, 1991 after he 
was doused in the face with a caustic chemical.  She noted 
that the veteran sustained extensive and deep facial burns as 
a result of this incident.  She indicated that she began 
treating the veteran following his admission to the unit for 
symptoms of PTSD and for assistance in dealing with anger, 
depression and anxiety related to his injury and the impact 
it has had on his life.

In March 2004, the veteran submitted a claim of service 
connection for PTSD.  He stated that while stationed in Fort 
Riley in 1973 he witnessed a shooting in which a soldier was 
shot in the face right in front of him.  He indicated that he 
still had nightmares about the event and feared for his life.

Undated statements from the veteran's ex-wife and his brother 
report that the veteran witnessed a shooting while stationed 
at Fort Riley.

VA treatment records from November 2003 to April 2005 include 
a June 2004 mental health consultation report by L.F., LCSW, 
noting that the veteran reported he had sulfuric acid thrown 
on his face and chest in 1991, and was in psychiatric 
treatment for a couple of years after the incident.  He 
reported that he was currently in a sad mood most days, and 
that he did not get out much because people stare at his 
scars.  He reported difficulty sleeping due to pain.  He also 
alleged he had stress from recurring intrusive thoughts about 
a man being shot next to him when he was in the Army.  The 
veteran admitted to thoughts of suicide, but said that he had 
no intent to act.  He reported that he did try to kill 
himself once, but did not elaborate.  The diagnosis was 
depression, possible PTSD.  The examiner noted that the 
veteran was struggling with recurrent depression, probably 
due to an assault in 1991 that left him with facial burns.

On July 2004 VA mental health intake and assessment, the 
veteran reported a combination of chronic pain and depression 
that make it difficult for him to function.  He reported that 
while in the military he witnessed a soldier shot in the 
face.  He reported that he had a difficult time with drugs 
and alcohol in the past.  He reported that after his 
discharge from the military in January 1974, he attempted to 
kill himself in February 1974 when he drove off a bridge.  He 
indicated that he was stressed because he was having 
difficulties with his fiancée.  Evaluation for PTSD revealed 
that the veteran had intense anxiety from cues that reminded 
him of the shooting.  He indicated that he avoided people and 
places that would remind him of the shooting.  He reported 
difficulty sleeping and that sometimes he would wake up 
covered in sweat.  He indicated that he was irritable, has 
difficulty concentrating, is hypervigilant and has an 
exaggerated startle response.  Evaluation of depression 
revealed that the veteran endorsed an empty mood, anhedonia, 
a fluctuating appetite, and difficulty sleeping.  He 
indicated that his energy level varied, and that he had 
feelings of worthlessness and difficulty concentrating.  He 
denied suicidal or homicidal ideation.  The veteran endorsed 
several experiences of auditory and visual hallucinations.  
He indicated that he saw white ghosts while walking home from 
a friend's house in the dark.  He said that he, his brother 
and mother heard what sounded like a horse drawn carriage 
bump into their house.  He described being seduced by three 
women.  The examiner noted that the veteran had been using 
drugs and alcohol off-and -on during much of his adult life, 
and that could have affected his perceptions.  The diagnoses 
were non combat PTSD; Bipolar II disorder; and Major 
Depressive Disorder, recurrent.

On December 2004 VA examination, the veteran reiterated the 
shooting incident.  He stated that he awakens in a cold sweat 
and has flashbacks to the shooting during an ordinary day.  
He indicated that he is unable to be around large groups and 
he is easily frightened by loud noises such as gunfire and 
July 4th celebrations.  He reported a suicide attempt in 
February 1974, when he drove off the bridge and sustained 
serious injuries to his head and hip.  He reported that he is 
irritable and moody and has periods of manic behavior.  He 
stated that he had been using marijuana and alcohol to 
control his symptomatology.  Mental status examination 
revealed that the veteran was well-developed and well-
nourished.  He had the tendency to ramble and be 
circumstantial.  He exhibited no true evidence of loosening 
of associations or delusions.  He reported auditory 
hallucinations.  He had good eye contact and was open and 
cooperative.  He endorsed past suicidal ideation.  He has 
homicidal thoughts toward the man who threw acid on him but 
has never acted on them.  He had minor recent memory 
impairment.  He did not exhibit obsessive or ritualistic 
behavior.  His speech was under reduced pressure.  His affect 
was blunted, and he endorsed panic attacks.  He reported 
sleep impairment.  The diagnoses were PTSD and bipolar 
disorder type II.

The examiner opined:

"This veteran definitely has PTSD from being a 
participant in the shooting in the barracks that 
occurred while he was in the Army.  He has symptoms of 
re-experiencing in dreams and flashbacks and numbing of 
emotions.  He has heightened physiologic arousal.  He is 
disillusioned and demoralized.  He has had these 
symptoms since the shooting but they have never been 
treated until 2004".

In an April 2007 statement (with attachments) the veteran's 
representative notes that two soldiers were shot dead and 
another one wounded at Fort Riley Kansas.  A September 7, 
1973 newspaper article notes that a M.H. was charged with 
first degree murder.  M. H. was stationed at Fort Riley.

A June 2007 report of contact notes that the veteran stated 
that September 7, 1973 was the date he was citing as a 
stressor.

A September 1973 copy of the US Army Criminal Investigation 
Command Report of Investigation received in July 2007 details 
the circumstances of the shooting and death of R.C.  The 
report reflects the shooting actually took place at the home 
(and not in the barracks as the veteran alleged) of M.H. who 
was stationed at Fort Riley.  Mr. R.C. (who was discharged 
from the military one month earlier) was shot in the chest 
and died; the other man D.A. (a soldier) was shot in the 
hand.

At the January 2008 videoconference hearing, the veteran 
reiterated the accounts of the shooting incident he states 
his witnessed.  He also indicated that his depression 
manifested itself while in service and led to his postservice 
suicide attempt.

Postservice medical evidence shows that the veteran has had 
PTSD diagnosed.  However, that of itself is insufficient to 
establish service connection for such disability.  What is 
also needed is credible supporting evidence that a stressor 
event in service actually occurred, and even an unequivocal 
medical diagnosis of PTSD would not suffice to establish 
service connection for PTSD in the absence of such credible 
supporting evidence.  38 C.F.R. § 3.304(f).  Since it is not 
shown that the veteran engaged in combat, there must be 
corroborative supporting evidence of an alleged stressor 
event in service.  See Cohen, 10 Vet. App. at 128.

The veteran's stressor account (on which the diagnosis of 
PTSD is based) is essentially that while he was stationed at 
Fort Riley on September 7, 1973, he witnessed a soldier shot 
in the face right in front of him.  However, official records 
actually show that he was stationed at Fort Carson at that 
time.  Furthermore, the September 1973 shooting did not take 
place in the barracks as he alleges, but in a home (and the 
veteran was not reported to have been a witness).  While 
sufficiency of a stressor is a medical determination, whether 
or not there is a stressor to begin with is an adjudicatory 
function.  The veteran's stressor accounts are inconsistent 
with contemporaneous official records, and are found not 
credible. 

Furthermore, because it is based on the veteran's accounts of 
a stressor that is not credible, the VA medical opinion to 
the effect that he has PTSD based on such stressor has no 
probative value.  Without corroborative supporting evidence 
of an alleged stressor event in service, and with no 
diagnosis of PTSD based on such stressor event, the 
regulatory criteria for establishing service connection for 
PTSD are not met.  

As the record does show current diagnoses of psychiatric 
disability other than PTSD, the analysis proceeds to whether 
such other disability may be service connected. At the outset 
it is noteworthy that under governing law, 38 U.S.C.A. 
§ 1110, compensation is not payable for any disability 
resulting from alcohol or drug abuse.  Hence, the earlier 
diagnosed entities of alcohol dependence or drug abuse may 
not be service connected.  

As no psychiatric disability was noted in service or 
clinically noted post-service until May 1989 (when a 
psychological evaluation revealed diagnoses of moderate 
dysthymia and alcohol abuse), service connection for the 
depression or dysthymia now diagnosed on the basis that they 
became manifest in service and persisted is not warranted.  A 
psychosis is not shown to have been manifested in the first 
postservice year.  Consequently, the chronic disease (for 
psychosis) presumptive provisions of 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 also do not apply.  

Service connection may still be established for a psychiatric 
disability if competent evidence shows the disability is 
related to service; there is no such evidence in this case.  
No medical professional has related the veteran's current 
depression or bipolar disorder to his service or to any event 
therein.  In fact it has been noted throughout the medical 
evidence that the veteran's depression was due to family 
deaths, his employment, and most recently to facial burn 
injuries he sustained.  

While the veteran and his representative argue that his 
alleged suicide attempt one month postservice reflects that 
he had depression in service; their own opinions in this 
matter are not competent evidence because as laypersons they 
lack the expertise to establish medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Notably, 
more contemporaneous (1989) evidence suggests that the 
veteran's postservice accident resulting in severe injuries 
was not, in fact, a suicide attempt, but was the result of 
his driving home from a party while inebriated.  

Furthermore, a lengthy passage of time between service and 
the initial postservice clinical manifestation of a 
disability is of itself a factor against a finding of service 
connection.

The veteran's psychiatric diagnoses have also included 
personality disorder (See December 1989 report).  Personality 
disorders, as such, are not compensable disabilities, and may 
not be service connected in the absence of a showing of 
superimposed pathology.  See 38 C.F.R. § 3.303(c).  Here, 
there was no evidence of acquired psychiatric pathology 
superimposed on a personality disorder during service.

In summary, the preponderance of the evidence is against 
there being a nexus between any currently diagnosed 
psychiatric disability and the veteran's service, and 
therefore against this claim.  Accordingly, the claim of 
service connection for a psychiatric disability, to include 
PTSD and depression, must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a psychiatric disability, to include 
PTSD and depression, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


